Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13th, 2021 was filed after the mailing date of the RCE Non-Final Action on September 14th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2021 was entered and the current Office Action addresses further prosecution.
Response to Arguments and Amendments
Applicant has submitted remarks on December 13th, 2021 in regards to the RCE non-final rejection. Applicant traverses that the modification of Seob/Lee in view of Hanzawa as the motivation provided is merely a conclusionary statement, rendering the combination improper. Although, as Applicant has noted, the argument on the conclusionary statement relied upon was recognized as being persuasive, Examiner maintains the body of prior art relied upon still reads on the claim limitations and has been modified with more proper motivation in the Office Action below. Regarding the specific argument about modifying Seob/Lee to arbitrarily increase the length of the fuel supply pipe by relocating the fuel nozzle to be disposed on the surface perpendicular to the surface on which the port 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830, reference Foreign document provided in Previous Office Actions).
Regarding claim 1, Seob/Lee teaches, a regenerative burner (burner unit, items BN1 and BN2 of figure 1) comprising: a combustion chamber (burner, items 21a and 21b of figure 1); a heat exchange chamber (body, items 22a and 22b of figure 1); and a communication passage between the combustion chamber and the heat exchange chamber (the passage that includes items 111a and 111b of figure 1).
However, Seob/Lee does not expressly teach wherein the combustion chamber comprises a tip of a fuel nozzle and a flame ejection port, and the combustion chamber is configured such that fuel introduced from the fuel nozzle into the combustion chamber can be burned in the combustion chamber using combustion air introduced into the combustion chamber through the communication passage to produce a flame within the combustion chamber before the flame is ejected from the flame ejection port; wherein the fuel nozzle is configured such that [AltContent: textbox (Seob/Lee: Figure 1)]surface of the combustion chamber on which the fuel nozzle is disposed. 

    PNG
    media_image1.png
    724
    1137
    media_image1.png
    Greyscale




Hanzawa teaches wherein the combustion chamber (annotated Figure 2, 21a, page 2 paragraph 10) comprises a tip of a fuel nozzle (annotated Figure 2, 22) and a flame ejection port (10a, annotated Figure 2), and the combustion chamber (21a) is configured such that fuel introduced from the fuel nozzle (22) into the combustion chamber (21a) can be burned in the combustion chamber (21a, page 3 paragraph 2) using combustion air introduced into the combustion chamber through the communication passage (annotated Figure 2, understood to be a passage between the combustion chamber and the heat exchange chamber, page 3 paragraph 2: The heat storage unit 24 stores heat by heat recovery from the exhaust gas when the heat storage burner 2 performs an exhaust operation, and also releases the combustion air by radiating heat to the combustion air when the heat storage burner 2 performs a combustion operation) to produce a flame within the combustion chamber before the flame is ejected from the flame ejection port (annotated Figure 2, page 4 paragraph 3: fuel is injected from the main burner 22 toward the intake/exhaust port 10a, understood that combustion requires a fuel and oxygen mixture to be at a certain temperature to ignite and that all three elements may exist in the combustion chamber as depicted in annotated Figure 2 during a combustion operation); wherein the fuel nozzle (annotated Figure 2) is configured such that a total amount of fuel burned in the regenerative burner (2) is introduced into the combustion chamber (21a, annotated Figure 2, annotated Figure 2, page 4 paragraph 3); and wherein the heat exchange chamber comprises: an air port (4); and heat accumulator (24) interposed between the communication passage (annotated Figure 2) and the air port (4), and the heat exchange chamber (area housing 24) is configured such that combustion air introduced from the air port (4) into the heat exchange chamber (area housing 24) can pass through a space (area housing 24) filled with the heat accumulator (24) and then be introduced into the combustion chamber (21a) through the communication passage (annotated Figure 2), and such that an exhaust gas introduced into the heat exchange chamber through the communication passage can pass through the space filled with the heat accumulator and then be discharged from the air port (annotated Figure 2, page 3 paragraph 2) and wherein a port of the communication passage (annotated Figure 2, page 3 paragraph 2) on the combustion chamber side (port interfacing 21a in annotated Figure 2, page ) is disposed on a surface of the combustion chamber (21a) perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed (22, annotated Figure 2) to provide a regenerative burner capable of removing nitrogen oxide in exhaust gas with a simple device configuration (abstract). 
[AltContent: textbox (Hanzawa: Figure 2)]
    PNG
    media_image2.png
    563
    690
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Seob/Lee to include wherein the combustion chamber comprises a tip of a fuel nozzle and a flame ejection port, and the combustion chamber is configured such that fuel introduced from the fuel nozzle into the combustion chamber can be burned in the combustion chamber using combustion air introduced into the combustion chamber through the communication passage to produce a flame within the combustion chamber before the flame is ejected from the flame ejection port; wherein the fuel nozzle is configured such that a total amount of fuel burned in the regenerative burner is introduced into the combustion chamber; and wherein the heat exchange chamber comprises: an air port; and heat accumulator interposed between the communication passage and the air port, and the heat exchange chamber is configured such that combustion air introduced from the air port into the heat exchange chamber can pass through a space filled with the heat accumulator and then be introduced into the combustion chamber through the communication passage, and such that an exhaust gas introduced into the heat exchange chamber through the communication passage can pass through the space filled with the heat accumulator and then be discharged from the air port and wherein a port of the communication passage on the combustion chamber side is disposed on a surface of the combustion chamber perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed in view of the teachings of Hanzawa to provide a regenerative burner capable of removing nitrogen oxide in exhaust gas with a simple device configuration.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach the tip of the fuel nozzle is disposed at a position opposite to the flame ejection port.
Hanzawa further teaches the tip of the fuel nozzle (22, annotated Figure 2) is disposed at a position opposite to the flame ejection port (10a, annotated Figure 2) so fuel is injected form the main burner toward the intake/exhaust port, and the interior of the furnace body is heated (annotated Figure 2, page 4 paragraph 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the tip of the fuel nozzle is disposed at a position opposite to the flame ejection port in view of the further teachings of Hanzawa so fuel is injected form the main burner toward the intake/exhaust port, and the interior of the furnace body is heated.
Regarding claim 5, as applied to claim 1, the combined teachings further teach an industrial furnace (Seob/Lee: furnace, item 10 of Figure 1, paragraph [0002)) comprising a plurality of regenerative burners according to claim 1 (Seob/Lee: BN1, BN2, Figure 1).
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830) as applied to claim 1 and in view of Finke (US Patent No. 4942832).
Regarding claim 3, the combined teaching teach the invention as described above but do not expressly teach the regenerative burner is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of the combustion air through the air port.
Finke teaches, the regenerative burner (14 or 15) is configured such that an exhaust gas (combustion air/products) from at least one other regenerative burner (14 or 15) can be introduced as a part or all of the combustion air through the air port (22, column 3 lines 1 to 10) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
[AltContent: textbox (Finke: Figure )]
    PNG
    media_image3.png
    394
    629
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include the regenerative burner is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of the combustion air through the air port in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner.
Finke further teaches the air port (22) is in communication with a combustion air fan (air/products of combustion blower, 34, 35, Figure 1) for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan (products of combustion blower, 28, 31 to 34, Figure 1) for discharging an exhaust gas from the at least one other regenerative burner (column 3 lines 1 to 31) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Regarding claim 6, as applied to claim 5, the combined teachings further teach the invention as described above but do not expressly teach each of the regenerative burners is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of combustion air through the air port.
 Finke further teaches each of the regenerative burners (14 or 15) is configured such that an exhaust gas (products of combustion) from at least one other regenerative burner (14 or 15) can be introduced as a part or all of combustion air through the air port (22, column 3 lines 1 to 31) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches each of the regenerative burners is configured such that an exhaust gas from at least one other regenerative burner can be introduced as a part or all of combustion air through the air port in view of the further teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830) as applied to claim 5 in further view of Miyata (US Publication No. 20140011150).
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone.
Miyata teaches the industrial furnace (Figure 3) is a continuous industrial furnace (tunnel kiln) comprising: an inlet (paragraph [0030] (lines 1-6)); a binder removing zone, (preheating zone, 1) a firing zone (firing zone, 2); a cooling zone (cooling zone, 3); and an outlet (paragraph [0026)) in this order (Figures 1 and 3), and being configured to fire at least one ceramic formed article containing an organic binder (paragraph [0002] (lines 1-4)) while transporting it from the inlet toward the outlet (paragraph [0026 and 0030]); wherein a plurality of regenerative burners according to claim 1 (see claim 1 rejection) are disposed in the firing zone (paragraph [0027] (lines 1-6)); and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone (paragraph [0011] (lines 1-5)) to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas (paragraph [0007]) and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring (paragraph [0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above but do not expressly teach a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone.
Miyata teaches a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone (paragraph [0026 and 0029)); firing the ceramic formed article after removing the organic binder in the firing zone (paragraph [0026 and 0027]); and cooling the fired ceramic formed article in the cooling zone (paragraph [0026]) to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas (paragraph [0007]) and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring (paragraph [0011)). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seob/Lee (Foreign Patent No. KR20160013396) and Hanzawa (Foreign Patent No. JP 2012057830, reference Foreign document provided in Previous Office Actions) as applied to claim 1 in further view of Ward (US Patent No. 4807695).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the heat exchange chamber comprises an inlet/out port configured to facilitate replacement of the heat accumulator.
Ward teaches wherein the heat exchange chamber (2, column 1 lines 61 to 65) comprises an inlet/out port (column 3 line 53 to column 4 line 4) configured to facilitate replacement of the heat accumulator (45, column 3 lines 46 to 49) so if the heat storage bed becomes blocked due to the build up of charge contaminants carried by the waste gas, the bed can be removed and replaced with fresh material (column 4 line 4 to 7).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchange chamber comprises an inlet/out port configured to facilitate replacement of the heat accumulator in view of the teachings of Ward so if the heat storage bed becomes blocked due to the build up of charge contaminants carried by the waste gas, the bed can be removed and replaced with fresh material.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schalles (US Patent No. 20180231242) teaches dual mode regenerative burner system and a method of heating a furnace using a dual mode regenerative burner system.
Tada (US Patent No. 5314170) teaches steel heating furnace.
Gitman (US Patent No. 4923391) teaches a regenerative burner.
Finke (US Patent No. 4828483) method and apparatus for suppressing Nox formation in regenerative burners.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762